DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
 Write request holding units in claims 1, 12, 13 and 14. See memory controller fig. 3
Data holding units in claims 1, 12, 13 and 14. See fig. 3 See memory controller fig. 3
Output control units in claims 1, 12, 13 and 14. See memory controller fig. 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Per claim 1, the prior art of record discloses: a plurality of write request holding units configured to: hold a plurality of write requests with respect to a plurality of memory modules, wherein a corresponding write request of the plurality of write requests is issued to request a writing operation in each memory module of the plurality of memory modules, and a first write time corresponding to a first memory module of the plurality of memory modules is different from a second write time corresponding to a second memory module of the plurality of memory modules. 
However, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … and generate held request information based on the plurality of write requests held by the plurality of write request holding units; a data holding unit configured to hold write data subjected to a specific preprocessing operation; an output control unit configured to output write data information, wherein the write data information indicates whether the write data is held in the data holding unit; and a selection unit configured to: determine a busy state of each memory module of the plurality of memory modules; select a write request holding unit of the plurality of write request holding units based on the determined busy state, the write data information, and the held request information, such that an order of issuance of the plurality of write requests corresponding to the plurality of write request holding units is changed; and output a write request of the plurality of write requests corresponding to the selected write request holding unit based on the changed order of issuance of the plurality of write requests.
Per claim 12, the prior art of record discloses: a plurality of memory modules, wherein a first write time corresponding to a first memory module of the plurality of memory modules is different from a second write time corresponding to a second memory module of the plurality of memory modules; a plurality of write request holding units configured to: hold a plurality of write requests with respect to the plurality of memory modules, wherein a corresponding write request of the plurality of write requests is issued to request a writing operation in each memory module of the plurality of memory modules. 
However, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … and generate held request information based on the plurality of write requests held by the plurality of write request holding units; a data holding unit configured to hold write data subjected to a specific preprocessing operation; an output control unit configured to output write data information, wherein the write data information indicates whether the write data is held in the data holding unit; and a selection unit configured to: determine a busy state of each memory module of the plurality of memory modules; select a write request holding unit of the plurality of write request holding units based on the determined busy state, the write data information, and the held request information, such that an order of issuance of the plurality of write requests corresponding to the plurality of write request holding units is changed; and output a write request of the plurality of write requests corresponding to the selected write request holding unit based on the changed order of issuance of the plurality of write requests.
Per claim 13, the prior art of record discloses: a storage device including: a plurality of memory modules, wherein a first write time corresponding to a first memory module of the plurality of memory modules is different from a second write time corresponding to a second memory module of the plurality of memory modules; a plurality of write request holding units configured to: hold a plurality of write requests with respect to the plurality of memory modules, wherein a corresponding write request of the plurality of write requests is issued to request a writing operation in each memory module of the plurality of memory modules. 
However, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … generate held request information based on the plurality of write requests held by the plurality of write request holding units; a data holding unit configured to hold write data subjected to a specific preprocessinq operation; an output control unit configured to output write data information, wherein the write data information indicates whether the write data is held in the data holdinq unit; and a selection unit configured to: determine a busy state of each memory module of the plurality of memory modules; select a write request holding unit of the plurality of write request holding units based on the determined busy state, the write data information, and the held request information, such that an order of issuance of the plurality of write requests corresponding to the plurality of write request holding units is changed; and output a write request of the plurality of write requests corresponding to the selected write request holding unit based on the changed order of issuance of the plurality of write requests; and a host computer configured to request the storage device to perform the writing operation.
Per claim 14, the prior art of record discloses: wherein the plurality of write request holding units holds the plurality of write requests with respect to each memory module of the plurality of memory modules, a corresponding write request of the plurality of write requests is issued to request writing in each memory module of the plurality of memory modules, and a first write time corresponding to a first memory module of the plurality of memory modules is different from a second write time corresponding to a second memory module of the plurality of memory modules. 
However, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … generating held request information based on a plurality of write requests held by a plurality of write request holding units; holding, in a data holding unit, write data subjected to a specific preprocessing operation; outputting write data information, wherein the write data information indicates whether the write data is held in the data holding unit; determining a busy state of each memory module of a plurality of memory modules; selecting a write request holding unit of the plurality of write request holding units based on the determined busy state, the write data information, and the held request information, such that an order of issuance of the plurality of write requests corresponding to the plurality of write request holding units is changed; and outputting a write request of the plurality of write requests corresponding to the selected write request holding unit based on the changed order of issuance of the plurality of write requests.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner




/BABOUCARR FAAL/Primary Examiner, Art Unit 2138